Title: To Thomas Jefferson from Samuel Carr, 2 June 1803
From: Carr, Samuel
To: Jefferson, Thomas


          
            Dear Sir
            Baltimore 12 Oclock. June 2d 1803
          
          With pleasure I hasten to inform you that my brother is much better than when Mr Hollins wrote you. I have conversed with Doctors Brown & Little John who attend him, and are of opinion that, tho’ much better, he is still not out of danger. He has had a suppression of urine for nearly a week untill yesterday morning, when he was much relieved, by a copious discharge, or he could not in the opinion of his physicians have survived twelve hours. This evening his unfavorable symptoms have much abated except a hickup which is troublesome and distressing. My anxiety and hopes induce me to believe that in a few days he will be out of danger.
          with sentiments of sincere attachment and esteem I remain Dr Sir Yr friend. & servt.
          
            Samuel Carr
          
        